                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:20-CV-00064-D

WHITLEE WILLIAMS,                             )
                                              )
                       Plaintiff,             )
                                              )
                       V.                     )       ORDERFORPAYMENTOFATTORNEY
                                              )       FEES, COSTS AND EXPENSES UNDER
KILOLO KIJAKAZI, 1                            )       THE EQUAL ACCESS TO JUSTICE ACT
Acting Commissioner of Social Security,       )
                                              )
                       Defendant.             )
______________                                )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $7,333.30 ($7,300.00 in attorney's fees and $33.30 in expenses), in full satisfaction of

any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412. In addition,

Plaintiff shall be compensated for the filing fee of $400.00 from the Treasury Judgment Fund. If

the award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by

check payable to Plaintiffs counsel, Jonathan P. Miller, and mailed to his office at 1213

Culbreth Drive, Wilmington, North Carolina 28405, in accordance with Plaintiffs assignment to

his attorney of his right to payment of attorney's fees under the Equal Access to Justice Act.

       SO ORDERED this              I6   day of September, 2021




                                              UNITED STATES DISTRICT JUDGE


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).




         Case 7:20-cv-00064-D Document 40 Filed 09/10/21 Page 1 of 1
